Citation Nr: 0302378	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  94-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for residuals of 
multiple fractures of the left lower extremity: in excess of 
20 percent from January 1, 1992 to October 29, 1992; in 
excess of 20 percent from January 1, 1993 to June 26, 2002; 
and in excess of 30 percent on and after June 27, 2002.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury with traumatic arthritis of 
the left ankle, hallux valgus/bunion, and 
metatarsalgia/plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Regional Office (RO) in 
Waco, Texas.

Upon rating decision in September 1953, the RO granted 
service connection for left metatarsalgia and assigned a 
noncompensable evaluation, effective from June 17, 1953.  
This noncompensable rating was confirmed and continued in 
rating determinations in June and August 1993.  The veteran 
perfected an appeal as to these denials.  In a September 1996 
rating decision, the RO granted service connection  for 
residuals of multiple fractures of the left lower extremity 
as secondary to the service-connected left metatarsalgia.  
Following periods of temporary total ratings, a 20 percent 
rating was assigned.  

Subsequent to additional development, the RO, in June 1998, 
recharacterized the service-connected disability as hallux 
valgus and bunion of the left foot, and traumatic arthritis 
of the left ankle with history of metatarsalgia, residuals of 
a left foot injury.  The RO assigned an increased rating of 
10 percent.  They confirmed and continued the 20 percent 
rating in effect for residuals of multiple fractures of the 
left lower extremity.  

In March 1999, the Board remanded the issue of an increased 
rating for hallux valgus and bunion of the left foot with 
traumatic arthritis of the left ankle with history of 
metatarsalgia, residuals of a left foot injury, for 
additional evidentiary development.  In an August 2002 rating 
decision, the RO increased the 20 percent evaluation for 
residuals of multiple fractures of the left lower extremity 
to 30 percent, effective from June 27, 2002, the date of the 
most recent VA examination.  The 10 percent rating in effect 
for residuals of a left foot injury was confirmed and 
continued.  



In August 2002 a supplemental statement of the case was 
furnished to the veteran and her representative on the issues 
of entitlement to a rating in excess of 30 percent for 
residuals of multiple fractures of the left lower extremity 
and entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury with traumatic arthritis of 
the left ankle, hallux valgus/bunion, and 
metatarsalgia/plantar fasciitis.  

In a January 2003 informal hearing presentation, the 
veteran's representative submitted a statement on her behalf 
addressing the increased ratings issues on appeal.  The 
representative also essentially gave notice of disagreement 
to the assignment of the effective date of June 27, 2002, for 
the assignment of the increased rating of 30 percent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the veteran's service representative has, in 
effect, submitted a timely notice of disagreement as to the 
August 2002 rating decision determination wherein the RO 
assigned June 27, 2002, as the effective date for the grant 
of an increased rating of 30 percent for residuals of 
multiple fractures of the left lower extremity.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In the veteran's case at hand, the RO has not had an 
opportunity to issue a statement of the case as to the issue 
of entitlement to an effective date earlier than June 27, 
2002, for assignment of a 30 percent rating for residuals of 
multiple fractures of the left lower extremity. 

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3.016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903, and 
20.1304).  The lack of a statement of the case after a notice 
of disagreement is such a matter.  

Further, the issue placed in appellate review is inextricably 
intertwined with the previously prepared and certified issues 
of entitlement to a rating in excess of 30 percent for 
residuals of multiple fractures of the left lower extremity 
and entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury with traumatic arthritis of 
the left ankle, hallux valgus/bunion, and 
metatarsalgia/plantar fasciitis.  This is another matter 
which must be remanded under the recently published 
regulations.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is remanded to the RO for further 
action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case as to entitlement to an 
effective date earlier than June 27, 
2002, for assignment of a 30 percent 
rating for residuals of multiple 
fractures of the left lower extremity.  
The veteran should be advised of the need 
to timely file a substantive appeal if 
she wishes appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


